LACOMBF Circuit Judge.
“It is thoroughly seífíei that under the act of Augur*. At 1888, the circuit court of the United States has no jurisdiction, >!' c original or by removal from a state court, of a suit as one arising under the constitution, laws, or treaties of the United States, unless that appears by the plaintiff’s statement to he a necessary part of his claim.” Railway Co. v. Lewis (March 20, 1899) 19 Sup. Ct. 451. A careful re-examination of the conc’Jaint wholly fails to disclose any provision of constitution, stature, or trea ty which is made by such complaint a necessary part of plaintiff’s claim. The former decision, remanding the cause, will not be disturbed.